department of the treasury internal_revenue_service p o box irs cincinnati oh number release date date date employer id number contact person id number contact telephone number form you must file tax years uil dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter rev catalog number 47635z sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 other than c redacted letter final adverse determination under sec_501 other than c - no protest letter rev catalog number 47635z department of the treasury internal_revenue_service cincinnati oh legend a name b name c name d individual e organization f organization g event x date y state z state dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 a of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were formed in y on x your articles of incorporation state that your principal object is to personally benefit and protect members by the exchange of knowledge and the granting of assistance to those who may be sick or disabled your constitution states your objective is to perpetuate the teachings of d to unite all brethren of the a b and c families and to promote community welfare and sponsor social benefits charities and educational activities you will not be affiliated with any political entity your constitution also states all descendants age and older and legal u s resident of the a b and c families residing in the greater metropolitan area of z who wish to join shall become members after registering and willfully consenting to abide by your constitution per form_1024 you were formed for the following activities p g o n e o m m h find assistance for new immigrants assist members in applying for housing assistance advise members on job opportunities counsel members in education opportunities inform membership of business opportunities temporary financial assistance to needy members when funds are available establish relationships and work together with other community and faith based organizations such as the e and the f to organize community activities such as the annual g and other charitable activities provide scholarships to needy students when funding is available you are funded primarily by donations and member dues but also generate income through rental income from your building you submitted two residential and one commercial lease for the property you completed schedule e form_1024 for organizations requesting exemption under sec_501 or sec_501 per schedule e you are not a fraternity or sorority you will not operate under the lodge_system you are not a subordinate or a local lodge and you are not a parent or grand lodge law sec_501 of the code exempts fraternal beneficiary societies operating_under_the_lodge_system or for the exclusive benefit of the members of a fraternity itself operating_under_the_lodge_system and providing for the payment of life sick accident or other_benefits to the members of such society order or association or their dependents sec_501 of the code provides for exemption of domestic_fraternal_societies orders or associations that operate under the lodge_system devote their net_earnings exclusively to religious charitable scientific literary educational and fraternal purposes and do not provide for the payment of life sick accident or other_benefits sec_1 c -1 states that a fraternal beneficiary society is exempt from tax only if operated under the lodge_system or for the exclusive benefit of the members so operating operating_under_the_lodge_system means carrying on its activities under a form of organization that comprises local branches chartered by a parent organization and largely self-governing called lodges chapters or the like sec_1_501_c_10_-1 states that an organization will qualify for exemption under sec_501 of the code if it is a domestic fraternal beneficiary society order or association described in sec_501 and the regulations thereunder except that it does not provide for the payment of life sick accident or other_benefits to its members and devotes its net_earnings exclusively to religious charitable scientific literary educational and fraternal purposes revrul_76_457 1976_2_cb_155 states that a domestic fraternal beneficiary society of farmers operated under the lodge_system that does not itself provide for the payment of life sick accident or other_benefits to its members but arranges with insurance_companies to provide optional insurance to its members and devotes its net_earnings exclusively to religious charitable scientific literary educational and fraternal purposes does not letter rev catalog number 47628k qualify for exemption under sec_501 of the code but does qualify under sec_501 revrul_81_117 1981_1_cb_346 provides that an organization that does not conduct any fraternal activities or operate under the lodge_system but does operate exclusively for the benefit of members of certain related domestic_fraternal_societies operating_under_the_lodge_system does not qualify for exemption under sec_501 national union v marlow 374_f_775 defines fraternal society as an association or society whose members have adopted the same or a very similar calling avocation or profession or who are working in union to accomplish some worthy object and who for that reason have banded themselves together as an association or society to aid and assist one another and to promote the common cause application of law to meet the requirements for sec_501 of the code an organization must be a fraternal association operated under the lodge_system which devotes its earnings exclusively to religious charitable scientific literary educational and fraternal purposes while you have indicated certain portions of your expenses are devoted toward religious charitable and educational_purposes you are not a fraternal association and are not operated under the lodge_system as defined by sec_501 of the code further you are not a domestic fraternal beneficiary society order or association described in sec_501 and the regulations thereunder as a result you do not meet the requirements under sec_501 you are not operated under the lodge_system as defined by sec_1_501_c_8_-1 you do not carry on your activities under a form of organization that comprises local branches you are not chartered by a parent organization or are a largely self-governing lodge chapter or the like rather you are formed to perpetuate the teachings of d to unite all brethren of the a b and c families and to promote community welfare and sponsor social benefits charities and educational activities in revrul_76_457 an organization that operated under the lodge_system but did not provide for the payment of life sick accident or other_benefits to its members instead arranging with insurance_companies to provide optional insurance qualified under sec_501 of the code while this organization met an exception in directly providing benefits they still operated under the lodge_system unlike the organization in that ruling you do not operate under the lodge_system and therefore would not qualify under sec_501 for any considerable exceptions in revrul_81_117 an organization that did not conduct fraternal activities or operate under the lodge_system but operated exclusively for the benefit of members of other fraternal societies operating_under_the_lodge_system did not qualify for exemption under sec_501 of the code as you do not operate under the lodge_system or conduct fraternal activities as defined within any benefits provides to members do not meet the requirements for qualification under sec_501 you are not a fraternal association or society as defined in national union v marlow because you do not have members who have banded themselves together to work in union to accomplish some worthy object because you are not a fraternal association or society you do not qualify under sec_501 of the code letter rev catalog number 47628k conclusion based on the information submitted you do not qualify for exemption under sec_501 of the code because you are not a fraternal association or society are not operated under the lodge_system and lack both fraternal and charitable characteristics if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code letter rev catalog number 47628k where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47628k
